Appeal from so much of the order of the Appellate Division as reversed an order of Supreme Court and granted a motion to dismiss the second cause of action against defendant Walter J. Johnson [individually], dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that that part of the order appealed from does not finally determine the action within the meaning of the Constitution (Lizza Inds. v Long Is. Light. Co., 36 NY2d 754; Walker v Sears, Roebuck and Co., 36 NY2d 695).